Order issued November             , 2012




                                             In The
                                    <rourt of Appeals
                          1Fift11 !listrirt of (icxas at ilallas
                                     No. 05-12-00856-CV


                                   CHAN PARK, Appellant

                                               v.
                          EXXON MOBIL CORPORATION, Appellee


                                           ORDER

        We GRANT appellant's November 8, 2012 third unopposed motion for an extension of time

to file a brief. We ORDER the brief tendered to this Court by appellant on November 9, 2012 filed

as of the date of this order.